Exhibit 10.1

Amendment of Clean Diesel Technologies, Inc.

8% Subordinated Convertible Promissory Note

Kanis S.A. (the “Purchaser”), with an address c/o S G Associates Limited, 82Z
Portland Place, London, England, W1B 1NS, hereby agrees with Clean Diesel
Technologies, Inc., a Delaware corporation (the “Company”), with an office at
4567 Telephone Road, Suite 100, Ventura, California, USA 93003 to this
Amendment, which alters the original 8% Subordinated Convertible Promissory
Note, referenced above, governing the terms of purchase US$3,000,000 aggregate
principal amount of the Company’s 8.0% subordinated convertible notes due
May 10, 2016 (the “Notes”) upon the terms hereby Amended as set forth below, as
to which Company and Purchaser agree. Any terms not specified as amended below
remain unchanged. The offering of the Notes is made pursuant to and in reliance
upon Regulation S promulgated under the U.S. Securities Act of 1933, as amended
(the “Act”).

Amendment:

Purchaser and Company hereby agree to the following amendment to the Notes:

Page 2 of the Notes, first paragraph reads:

The maturity of this Note may be accelerated by Holder in the event that
(i) Maker is in breach or default of any of the terms, conditions or covenants
of this Note or any other agreement of Maker with Holder or its affiliates or
(ii) the Holder provides written notice to Maker, not less than 30 days prior to
such date, that it elects to accelerate the maturity to a date not earlier than
November 11, 2012.

Amendment: (ii) of the paragraph is amended so that November 11, 2012 is
stricken and replaced with May 12, 2013.

Both parties hereby consent to the above-described Amendments.

 

CLEAN DIESEL TECHNOLOGIES, INC.

    KANIS, S.A. By  

/s/ Nikhil A. Mehta

    By  

/s/ John Kanis

Name: Nikhil A. Mehta

    Name: John Kanis

Title: Chief Financial Officer

Dated: February 16, 2012

   

Title: Director

Dated: February 16, 2012